
	

113 HRES 745 IH: Expressing the sense of the House that a Contract with America should restore American competitiveness.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 745
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Rice of South Carolina submitted the following resolution; which was referred to the Committee on Ways and Means, and in addition to the Committees on the Judiciary, Natural Resources, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House that a Contract with America should restore American
			 competitiveness.
	
	
		Whereas Congress should conclude a Contract with America to restore American competitiveness;
		Whereas a Contract with America should include a roadmap to move American competitiveness forward;
			 and
		Whereas Drs. Michael Porter and Jan Rivkin have developed an eight point plan to restore American
			 competitiveness: Now, therefore, be it
	
		That it is the sense of the House that a Contract with America should include a roadmap to restore
			 American competitiveness by—
			(1)simplifying the corporate tax structure with lower statutory rates and no loopholes;
			(2)taxing overseas profits earned by American multinational companies only where they are earned;
			(3)easing the immigration of highly skilled individuals;
			(4)responsibly developing America’s shale-gas and oil reserves;
			(5)aggressively addressing distortions and abuses in the international trading system;
			(6)improving American logistics, communications, and energy infrastructure;
			(7)simplifying and streamlining Federal regulation; and
			(8)creating a sustainable Federal budget, including entitlement reform.
			
